(Rev 3/18)
                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF ALASKA
                                       WITNESS LIST


Case No.: 3:21-cr-00037-01-JMK-DMS               Magistrate Judge: DEBORAH M. SMITH

Title: U.S.A.
  vs.
       MIGUEL PINEIRO JR.
Dates of Hearing/Trial: April 9, 2021
Deputy Clerk/Recorder: KATRINA CROSSLEY
Official Reporter:      NONE PRESENT
                                   WITNESSES

    DATE      START     END TIME        W-           WITNESS NAME                 CALLED
               TIME                                                                 BY

   4/9/2021   2:18 PM     2:27 PM   W-1 MELISSA MCCRAE                                DEF




              Case 3:21-cr-00037-JMK-DMS Document 51 Filed 04/09/21 Page 1 of 1
